 1   McGREGOR W. SCOTT
     United States Attorney
 2   BRIAN W. ENOS
     VINCENTE A. TENNERELLI
 3   ERIN M. SALES
     Assistant United States Attorneys
 4   2500 Tulare Street, Suite 4401
     Fresno, Ca 93721
 5   Telephone: (559) 497-4000
     Facsimile: (559) 497-4099
 6
     Attorneys for Plaintiff
 7   United States of America

 8                                       UNITED STATES DISTRICT COURT

 9                                      EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                           Case No. 1:17-CR-00255-LJO-SKO

12                                       Plaintiff,      PRELIMINARY ORDER OF FORFEITURE

13                              v.

14   KYLE EVAN PETERSON,

15                                       Defendant.

16

17            Based upon the plea agreement entered into between plaintiff United States of America

18   and defendant Kyle Evan Peterson, it is hereby ORDERED, ADJUDGED and DECREED as

19   follows:

20            1.        Pursuant to 18 U.S.C. § 2253, defendant Kyle Evan Peterson’s interest in the

21   following property shall be condemned and forfeited to the United States of America, to be

22   disposed of according to law:

23                      a. Unimax cellular phone, model u673c, serial number 256697447904596259;

24                      b. LG cellular phone, model MS210, serial number 358772O9L2L2765; and

25                      c. SD cards, compact discs, hard drives, or other electronic storage devices

26                          containing visual depictions of minors engaged in sexually explicit conduct.

27            2.        The above-listed assets constitute property which contain visual depictions that

28   have been mailed, or have been shipped or transported using any means or facility of interstate or
      PRELIMINARY ORDER OF FORFEITURE                     1
 1   foreign commerce or in or affecting interstate or foreign commerce, or which were reproduced

 2   using materials which have been mailed or so shipped or transported, by any means in violation

 3   of 18 U.S.C. § 2252(a)(2).

 4           3.        Pursuant to Rule 32.2(b), the Attorney General (or a designee) shall be authorized

 5   to seize the above-listed property. The aforementioned property shall be seized and held by U.S.

 6   Customs and Border Protection, in its secure custody and control.

 7           4.        a.       Pursuant to 18 U.S.C. § 2253(b), incorporating 21 U.S.C. § 853(n), and

 8   Local Rule 171, the United States shall publish notice of the order of forfeiture. Notice of this

 9   Order and notice of the Attorney General’s (or a designee’s) intent to dispose of the property in

10   such manner as the Attorney General may direct shall be posted for at least thirty (30)

11   consecutive days on the official internet government forfeiture site www.forfeiture.gov. The

12   United States may also, to the extent practicable, provide direct written notice to any person

13   known to have alleged an interest in the property that is the subject of the order of forfeiture as a

14   substitute for published notice as to those persons so notified.

15                     b.       This notice shall state that any person, other than the defendant, asserting

16   a legal interest in the above-listed property, must file a petition with the Court within sixty (60)

17   days from the first day of publication of the Notice of Forfeiture posted on the official

18   government forfeiture site, or within thirty (30) days from receipt of direct written notice,

19   whichever is earlier.

20           5.        If a petition is timely filed, upon adjudication of all third-party interests, if any,
21   this Court will enter a Final Order of Forfeiture pursuant to 18 U.S.C. § 2253, in which all

22   interests will be addressed.

23
     IT IS SO ORDERED.
24

25       Dated:      March 29, 2019                              /s/ Lawrence J. O’Neill _____
                                                       UNITED STATES CHIEF DISTRICT JUDGE
26
27

28
     PRELIMINARY ORDER OF FORFEITURE                        2
